Citation Nr: 1223572	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for bilateral hand arthritis.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for migraine headaches.

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a back injury.

8.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left hip disability.

9.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran had active service for 16 days from June 16th to July 1, 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran had active service for 16 days from June 16th to July 1, 1983.  By way of background, a March 2006 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include depression, migraine headaches, a low back disability, a left hip disability, and a left knee disability.  In March 2007, the Veteran filed a request to reopen her claims, which was denied by way of a January 2008 rating decision.  Meanwhile, the Veteran also filed new claims for service connection for right knee arthritis, bilateral carpal tunnel syndrome, bilateral hand arthritis, and GERD by way of March 2007 and August 2007 informal claims, which claims were denied by way of January 2008 and February 2009 rating decisions.  The Veteran appealed the January 2008 and February 2009 rating decisions herein.

Subsequently, in June 2012, the Veteran requested a videoconference Board hearing at the RO located in Louisville, Kentucky with regard to all of the issues on appeal (explaining that this location was closer to her residence).  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2011).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Louisville, Kentucky RO before a Veterans Law Judge.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


